t c memo united_states tax_court rolf e polentarutti petitioner v commissioner of internal revenue respondent docket no filed date rolf polentarutti pro_se james f kearney for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that petitioner had a deficiency in income_tax for of dollar_figure and was liable for an addition_to_tax of dollar_figure under sec_6651 for failure_to_file timely and an accuracy-related_penalty of dollar_figure under sec_6662 for negligence respondent determined that petitioner received dollar_figure in unreported income in but now concedes that the amount is dollar_figure petitioner contends that dollar_figure of this amount was nontaxable after concessions we must decide whether dollar_figure petitioner received in wire transfers from investors and used for personal purposes in is taxable as income to him we hold that it is whether petitioner is liable for the addition_to_tax under sec_6651 for failure to timely file his income_tax return we hold that he is whether petitioner is liable for the accuracy-related_penalty under sec_6662 for negligence we hold that he is section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure i findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner lived in merritt island florida when he filed his petition in this case b petitioner's business activities in petitioner developed real_estate through various entities including partnerships corporations joint ventures and sole proprietorships world golf tennis ranches of daytona beach and wildbahn and clam were three of his projects in florida in petitioner received held and invested money from foreign investors to finance his real_estate development activity investors wired money to petitioner's bank accounts he controlled these funds at times during petitioner received money from his foreign investors before he needed it for the real_estate developments on several occasions petitioner used money from these funds for his personal investments such as real_estate projects other than those in which the foreign investors were participating for example petitioner used dollar_figure from world golf tennis for a personal investment in a salmon fishery in iceland around date during petitioner borrowed dollar_figure from gilbert amman he repaid those funds in from the proceeds of the sale of property pincite rockledge drive rockledge drive property rockledge florida during petitioner received dollar_figure and disbursed dollar_figure that did not relate to his investor-funded projects he received no gifts or inheritances in petitioner concedes that the source of the funds for his iceland investment was taxable respondent concedes that petitioner is not taxable on this dollar_figure petitioner received an extension of time to date to file his federal_income_tax return he filed that return on date one of petitioner's european investors was juerg aeberhard aeberhard he lent petitioner dollar_figure in petitioner gave aeberhard a note for dollar_figure secured_by a mortgage on the rockledge drive property petitioner had not repaid any of the dollar_figure to aeberhard at the time of trial c respondent's audit and determination revenue_agent carmen elwood elwood audited petitioner's income_tax return elwood examined petitioner's financial records for and did not find any record that petitioner received a dollar_figure loan in petitioner told elwood that he received a dollar_figure loan from aeberhard in that was secured_by a mortgage on petitioner's home elwood searched the courthouse records but did not find a mortgage recorded on petitioner's home on date elwood sent a letter written in german to some of petitioner's investors including aeberhard to ask how they paid petitioner for his investment services and whether they had authorized petitioner to use the investment money for personal purposes the letter had several grammatical mistakes holger markmann markmann one of petitioner's investors answered the letter in date petitioner did not keep any records of his real_estate development business in petitioner reconstructed his income personal and business_expenses and nontaxable sources of funds from his bank books during respondent's audit elwood used the sources and applications method to reconstruct petitioner's income for she calculated the following applications disbursements sources excess disbursements amount reported adjustment to income dollar_figure big_number dollar_figure big_number dollar_figure ii opinion a whether petitioner is taxable on dollar_figure he received in wire transfer sec_1 whether aeberhard lent dollar_figure to petitioner in petitioner does not dispute respondent's computations except he contends that he borrowed dollar_figure from aeberhard late in and another dollar_figure in petitioner contends that the loan was a nontaxable source of funds petitioner has the burden of proving that respondent's determinations in the notice_of_deficiency are erroneous rule a 290_us_111 we have found that aeberhard lent dollar_figure to petitioner in but petitioner has not proven that aeberhard lent dollar_figure to him late in there is no evidence that aeberhard made a wire transfer to him and there is no debt_instrument or other documentary_evidence of a loan from aeberhard petitioner contends that he has no documentary_evidence because his european investors did not require more than a handshake for transactions with him petitioner's claim is inconsistent with other evidence in the record petitioner gave aeberhard a promissory note for the dollar_figure loan in and secured it with a mortgage this casts doubt on petitioner's claim that aeberhard would have required nothing more than a handshake for a loan in we find that aeberhard did not lend dollar_figure to petitioner in whether petitioner's investors authorized him to use their funds for personal purposes petitioner's investors made numerous deposits in his accounts in petitioner stated that he borrowed surplus money from investors' funds to invest in a good deal on several occasions when he was short of cash petitioner contends that his foreign investors knew and did not mind that he used some of their funds to invest for his own purposes he contends that he could use those funds for personal investments in part because he was not paid for his work and had overhead costs however he concedes that he had no written authority to do so he contends that he repaid those funds as soon as the project for which they were intended needed them we disagree markmann stated that petitioner could use small amounts to pay for office expenses we believe that petitioner's extensive use of funds to make personal investments exceeded his authority petitioner offered into evidence a copy of a fax purportedly from aeberhard to petitioner dated days before the trial in this case we did not admit the fax into evidence because it was hearsay and it was not exchanged at least days before the first day of the trial session as required by our standing_pretrial_order materials not provided in compliance with our standing_pretrial_order may be excluded from evidence rule sec_104 sec_132 77_f3d_637 2d cir even if we had admitted the aeberhard fax it would not have convinced us that petitioner had authority to use dollar_figure of the investors' funds for personal purposes the fax states that it responds to elwood's letter sent about years earlier and that aeberhard gave petitioner permission to use his funds aeberhard's fax says that petitioner was supposed to pay office expenses and overhead as his contribution to the projects in return for a percentage of the profits the fax also says that petitioner told aeberhard that he sometimes took funds from the projects to use for personal purposes but that most of the time he had other funds available for this and that aeberhard did not object if petitioner repaid the funds and the projects did not suffer the fax does not show that aeberhard knew and approved of petitioner's use of dollar_figure for his own investments petitioner contends that a judge dismissed a civil lawsuit by petitioner's investors against him and contends that this shows that he did nothing wrong we disagree the record does not show why the lawsuit against petitioner was dismissed we draw no inference from his unsubstantiated statement that a suit against him was dismissed petitioner contends that we can reasonably infer from the fact that his investors generally did not respond to elwood's letter that he had authority to use their funds for personal investments we disagree as petitioner noted the investors may have had several reasons for not answering elwood's letters such as they did not want to help petitioner because they were angry that they had lost substantial sums of money or they did not take the letter seriously because it contained grammatical mistakes we do not believe that their silence shows that they approved petitioner contends that the fact that he borrowed dollar_figure in to repay money he received in to invest in world golf tennis but instead used for personal investments shows that the funds he received in were a loan petitioner's argument misses the mark even if petitioner used the funds he borrowed in to replace the dollar_figure he used for personal purposes in he has not shown that those funds were a loan to him in conclusion during petitioner received dollar_figure and disbursed dollar_figure that did not relate to his investor-funded projects most of the difference is accounted for by the dollar_figure of investors' funds that he used for personal purposes petitioner has not shown that he had authority to use the investors' funds for his personal investments or that he received loans that he used for personal purposes see 348_us_426 taxpayer is taxable on accessions to wealth over which he or she has complete dominion petitioner had income in to the extent that he did not have an additional nontaxable source of funds for that year or that he used investors' funds for personal purposes without authority thus we conclude that petitioner underreported his taxable_income by dollar_figure b whether petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file timely sec_6651 imposes an addition_to_tax of up to percent for failure_to_file timely federal_income_tax returns unless the taxpayer shows that such failure was due to reasonable_cause and not willful neglect 469_us_241 to prove reasonable_cause a taxpayer must show that he exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time 92_tc_899 sec_301_6651-1 proced admin regs petitioner offers no argument that he is not liable for the addition_to_tax for failure to timely file his return we treat this as a concession by petitioner 90_tc_488 31_tc_690 affd 295_f2d_336 5th cir we conclude that petitioner is liable for the addition_to_tax under sec_6651 for failure to timely file his income_tax return for c whether petitioner is liable for the accuracy-related_penalty under sec_6662 respondent determined that petitioner is liable for the accuracy-related_penalty for negligence for under sec_6662 taxpayers are liable for a penalty equal to percent of the part of the underpayment to which sec_6662 applies sec_6662 for purposes of sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any part of an underpayment if the taxpayer shows that there was reasonable_cause for that part and that the taxpayer acted in good_faith sec_6664 petitioner made no argument that he is not liable for the accuracy-related_penalty we treat this as a concession by petitioner rothstein v commissioner supra reaves v commissioner supra we conclude that petitioner is liable for the accuracy-related_penalty for under sec_6662 for negligence or intentional disregard of the rules or regulations and that all of the deficiency is due to negligence to reflect concessions and the foregoing decision will be entered under rule
